BLUE, Judge.
Richard Berthiaume appeals from the trial court’s revocation of his community control based on alleged violations of conditions 19 and 26. We affirm.
Condition 19 provided that Berthi-aume remain confined to his approved residence except under certain circumstances, including activities approved by the community control officer. The alleged violation of condition 19 was that Berthiaume was not at his approved residence during a certain time period on April 18, 1998. At the evidentiary hearing, the State proved that Berthiaume was absent from his residence. The State also proved that Berthi-aume had permission from his community control officer to be absent from the residence during the time in question. Berthi-aume’s absence from his residence when he had permission was not a willful violation of his community control. The trial judge erred in finding Berthiaume in violation of condition 19.
Condition 26 required Berthiaume to enter, participate in and successfully complete sex offender treatment. The evidence presented as to this alleged violation supported the trial judge’s determination that Berthiaume willfully and substantially violated condition 26. See Archer v. State, 604 So.2d 561 (Fla. 1st DCA 1992).
*805In announcing his ruling, the trial judge specifically stated that a violation of one condition was enough to support the revocation of Berthiaume’s community control. Although the trial judge erred in finding a violation as to condition 19, the evidence supported the violation of condition 26. Accordingly, we affirm the revocation of Berthiaume’s community control. See Smith v. State, 705 So.2d 1033 (Fla. 3d DCA 1998).
Affirmed.
THREADGILL, A.C.J., and STRINGER, J., Concur.